*181MEMORANDUM BY THE COURT
This case was before the Comptroller General. On December 6, 1921, he held adversely to plaintiffs’ contention, resting his decision primarily upon a construction of the appropriation made by Congress for furnishing vocational rehabilitation to disabled veterans of the late war, holding, in effect, that inasmuch as the information sought and furnished concerned an independent investigation by a committee of the United States Senate, in no wise incident to the direct administration of the board itself, and not involved in its operation, it was obviously not a proper expense within the purview of the appropriation act, and the officials of the board were not legally authorized to incur it.
We have given the matter careful attention because of the manifest equities of the claim. Nevertheless, from a legal *182aspect we think the Comptroller General’s ruling was correct, and. must dismiss the petition. The plaintiffs’ only remedy, in our opinion, is by direct appeal to Congress.
The petition is dismissed.